Shea, P. J.
This was an action by appellants against appellees to replevin certain personal property and to recover damages for the unlawful detention thereof. The complaint charges in substance that appellants were the owners of certain horses and cattle of the aggregate value of $1,500; that appellee Zellers, as the sheriff of Pulaski County, Indiana, under an execution issued upon a judgment rendered against one Jeremiah Swisher in favor of appellee Simpson E. Low, wrongfully and unlawfully took possession of the property to satisfy said judgment; that appellees are now wrongfully and unlawfully detaining the property from appellants, to their damage in the sum of $1,000.
*481. *47A demurrer to the complaint was overruled. Answer in *48general denial. The cause was tried by the court and a finding made for appellees that they were entitled to possession of the property subject to certain incumbrances paid by appellants, to be paid by the sheriff from the proceeds of the sale. A lengthy finding and judgment is set out in the briefs, but inasmuch as no special finding was prayed by either party, it must be treated as a general finding. Connor v. Town of Marion (1887), 112 Ind. 517, 14 N. E. 488. The only error complained of is the overruling of appellants’ motion for a new trial.
Yarious objections are presented to the manner of preparation of the brief, and the presentation of the questions involved. Inasmuch as there appears to be a good faith effort to comply with the rules of the court, we have not considered these questions in detail.
2. The only questions presented by the motion for a new trial are that the decision of the court is not sustained by sufficient evidence, and that the decision of the court is contrary to law. Both of these questions are presented in such manner by appellants’ learned counsel in their brief that this court would be required to weigh the evidence to give them consideration. We find there is some evidence to sustain the decision as to every question raised. Under the well-established rule in this court, this, is sufficient. Illinois Surety Co. v. Frankfort Heating Co. (1912), 178 Ind. 208, 217, 97 N. E. 158; Indianapolis Foundry Co. v. Lackey (1912), 51 Ind. App. 175, 186, 97 N. E. 349. The decision of the court is sustained by the evidence and is not contrary to law.
Judgment affirmed.
Note. — Reported in 104 N. E. 870. 1977; (2) 3 Cyc. 360. See, also, under (1) 38 Cyc.